DETAILED ACTION
	The current Office Action is in response to the papers submitted 08/19/2021.  Claims 1 – 11 and 13 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 16 recites that a record does not use timestamps.  Records are known in the art and in the specification as units of data that are accessed in the operation of a function/program running on a computer system.  Examples off types of accesses are read and write accesses to the record.  There is no indication that the record itself uses any type of data, let along a timestamp, in the specification.  Paragraph 0098 indicates DDFS module provides a locking function that might not use timestamps.  The use of the timestamps in this disclosure is related to the function using the timestamps and not to any records.  A record in a computer system is acted upon as compared to performing the action and using data in the action.  

Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 16 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 09/18/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated timestamps might not be used in a Portable Operating System Interface (POSIX) compliant distributed file locking function, and this statement indicates that the invention is different from what is 
There is no mention in the specification of a record itself can or cannot use a timestamp(s).  The record is a unit of data that something else in the system uses to perform a function or make a decision.  The record itself does not use other data for some function or operation.  Paragraph 0098 discloses in a POSIX locking function timestamps might not be used.  That does not mean timestamps are not present, just that there is a process or step where a timestamp is not actively used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 – 10, and 13 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarafijanovic et al. (Pub. No.: US 2017/0052706) referred to as Sarafijanovic.
Regarding claim 1, Sarafijanovic teaches a computer-implemented method for integrating magnetic tape storage [306, Fig 3; 406, Fig 4] with a distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404], the computer-implemented method comprising: 
receiving an indication that a distributed accessor node [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] coupled to a central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node is a central location requests are stored and then distributed from] has experienced a failure event [Paragraph 0076; The increase in availability is based on knowing when there is a failure in a node];
in response to receiving the indication that the one of the distributed accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] has experienced a failure event [Paragraph 0076; The data availability being increased with the use of redundant nodes shows operations assigned to the failed node are registered to the node that is not failed] registering for a subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] that are recorded at the central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node is a central location requests are stored and then distributed from.  The node that receives the request from the distributor node is registered for the requests it receives], wherein the central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node] is coupled to a plurality of distributed accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to], wherein the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] is an unfinished portion of data operations previously registered to the failed accessor node [Paragraphs 0050, 0076, 0089; The jobs that are registered to the redundant nodes are unfinished data operations that were previously registered to a primary node that failed];
registering for a subs et of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in one or more magnetic tape libraries [406, Fig 4] that are coupled to the plurality of distributed accessor nodes [402, Fig 4; The tape cartridges are couple to the server accessor nodes], wherein the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] was previously registered to the failed accessor node [Paragraphs 0050 and 0076; Tape drive and cartridge resources are registered to an accessor node that has failed];
managing the registered subset of available resources [410 and 412, Fig 4; Paragraphs 0050 and 0052 - 0053; The resources are managed through updates of the configuration information and performing requested operations from the distributor node]; and 
scheduling [Paragraph 0089; The distributor node or node schedulers schedule operations] a performance of the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] using the registered subset of available resources [410 and 412, Fig 4; Paragraphs 0050 and 0089; The data operations are scheduled and performed using the registered tape drive and cartridge resources registered for the operations],
wherein supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] which correspond to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] are automatically received from the central location [114, Fig 1; 402, Fig 4; Paragraphs 0050 and 0089; The distributor node automatically sends operations, including migration jobs, to nodes to perform the operations].
Regarding claim 2, Sarafijanovic teaches automatically receiving one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] from the central location [114, Fig 1; 402, Fig 4; Paragraphs 0050 and 0089; The distributor node automatically sends operations, including migration jobs, to nodes to perform the operations], wherein the one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] correspond to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests]; 
using the one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] to update the subset of data operations [Paragraphs 0050 and 0089; The subset of data operations the distributor node schedules are updated each time it receives a read, write, or migration request]; and
updating the scheduled performance based on the updated subset of data operations [Paragraphs 0050 and 0089; The scheduled performance of operation is updated based on the subset of data operations in the distributor node and the serial access of the tape to avoid unnecessary seeks].
Regarding claim 3, Sarafijanovic wherein the subset of data operations includes a data recall request [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests and the read is a recall request] previously registered to the failed accessor node [Paragraphs 0050, 0076, 0089; The jobs that are registered to the redundant nodes are unfinished data operations that were previously registered to a primary node that failed], wherein the data recall request [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests and the read is a recall request] corresponds to given data stored in the one or more magnetic tape libraries [406, Fig 4], wherein only one copy of the given data is stored in the one or more magnetic tape libraries [406, Fig 4; Paragraphs 0074 and 0076; Library 1 has the primary copy of data and another library has the redundant copy of data].
Regarding claim 4, Sarafijanovic teaches releasing the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] in response to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] being completed [Paragraphs 0020, 0050, and 0053; The resources are registered to nodes based on the commands and are updated in run time], 
wherein registering for the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] includes: creating a record that is globally available to the plurality of distributed accessor nodes [402, Fig 4; Paragraph 0053; The configuration information is a file that is globally available].
Regarding claim 5, Sarafijanovic teaches the record that is globally available [Paragraph 0053; The configuration information is a file that is globally available] to the plurality of distributed accessor nodes [402, Fig 4] is a lock file [Paragraphs 0020 – 0022, and 0052; The global configuration information maps resources together in the system thereby locking the current relationship allowing the servers to access certain storage media] that is stored [Paragraphs 0045 – 0046, 0049, and 0050; The global configuration is stored in the system] in the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404].
Regarding claim 6, Sarafijanovic teaches the record that is globally available [Paragraph 0053; The configuration information is a file that is globally available] to the plurality of distributed accessor nodes [402, Fig 4] is a database record [Paragraph 0077; The configuration information is in a database showing the use of database records that make up the database] that is stored in the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404] and/or stored in an external database [Paragraphs 0045 – 0046, 0077; The database that configuration is stored in is external from anything else in the system that does not store the database].
Regarding claim 8, Sarafijanovic teaches the computer-implemented method is performed by a first [Server 2, Fig 4] of the accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] that are coupled to the central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node is a central location requests are stored and then distributed from.  The node that receives the request from the distributor node is registered for the requests it receives] of the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404].
Regarding claim 9, Sarafijanovic teaches the first accessor node [Server 2, Fig 4] is directly coupled [Fig 4; The lines from the servers to the tape libraries shows a direct connection/coupling between the servers and the tape libraries] to one or more tape drives [410, Fig 4] included in the one or more magnetic tape libraries [406, Fig 4], wherein registering for the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] includes: registering for at least one tape cartridge [412, Fig 4] stored in the one or more magnetic tape libraries [406, Fig 4; Paragraphs 0020 and 0050; The mounting of a tape cartridge is the registering for the cartridge that is mounted].
Regarding claim 10, Sarafijanovic teaches the first accessor node [Server 2, Fig 4] is coupled to one or more tape drives [410, Fig 4] included in the one or more magnetic tape libraries [406, Fig 4] by storage network switches [101, 104, 106, and 108, Fig 1; 235, Fig 2, 310, Fig 3, Fig 4; Each node goes through one or more switches to access the tape libraries depending on where the node is in the network].
Regarding claim 13, Sarafijanovic teaches the program instructions are readable and/or executable [Paragraphs 0112 – 0113; A process executes instructions to perform the operations of the computer/apparatus] by the processor [210, Fig 2; Paragraphs 0112 – 0113] to cause the processor [210, Fig 2; Paragraphs 0112 – 0113] to: 
automatically receive, by the processor [210, Fig 2; Paragraphs 0112 – 0113], one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] from the central location [114, Fig 1; 402, Fig 4; Paragraphs 0050 and 0089; The distributor node automatically sends operations, including migration jobs, to nodes to perform the operations], wherein the one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] correspond to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests]; 
use, by the processor [210, Fig 2; Paragraphs 0112 – 0113], the one or more supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] to update the subset of data operations [Paragraphs 0050 and 0089; The subset of data operations the distributor node schedules are updated each time it receives a read, write, or migration request]; and
update, by the processor [210, Fig 2; Paragraphs 0112 – 0113], the scheduled performance based on the updated subset of data operations [Paragraphs 0050 and 0089; The scheduled performance of operation is updated based on the subset of data operations in the distributor node and the serial access of the tape to avoid unnecessary seeks].
Regarding claim 14, Sarafijanovic teaches a computer program product [Paragraph 0112 – 0113; The computers or apparatus is a computer program product] for integrating magnetic tape storage [306, Fig 3; 406, Fig 4] with a distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404], the computer program product [Paragraph 0112 – 0113; The computers or apparatus is a computer program product] comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable [Paragraphs 0112 – 0113; A process executes instructions to perform the operations of the computer/apparatus] by a processor [210, Fig 2; Paragraphs 0112 – 0113] to cause the processor [210, Fig 2; Paragraphs 0112 – 0113] to:
register, by the processor [210, Fig 2; Paragraphs 0112 – 0113], for a subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] that are recorded at a central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node is a central location requests are stored and then distributed from.  The node that receives the request from the distributor node is registered for the requests it receives], wherein the central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node] is coupled to a plurality of distributed accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to];
register, by the processor [210, Fig 2; Paragraphs 0112 – 0113], for a subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in one or more magnetic tape libraries [406, Fig 4] that are coupled to the plurality of distributed accessor nodes [402, Fig 4; The tape cartridges are couple to the server accessor nodes];
manage, by the processor [210, Fig 2; Paragraphs 0112 – 0113], the registered subset of available resources [410 and 412, Fig 4; Paragraphs 0050 and 0052 - 0053; The resources are managed through updates of the configuration information and performing requested operations from the distributor node]; and 
schedule [Paragraph 0089; The distributor node or node schedulers schedule operations], by the processor [210, Fig 2; Paragraphs 0112 – 0113], a performance of the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] using the registered subset of available resources [410 and 412, Fig 4; Paragraphs 0050 and 0089; The data operations are scheduled and performed using the registered tape drive and cartridge resources registered for the operations],
wherein supplemental data operations [704, Fig 7; The migration job is a supplemental data operation] which correspond to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] are automatically received from the central location [114, Fig 1; 402, Fig 4; Paragraphs 0050 and 0089; The distributor node automatically sends operations, including migration jobs, to nodes to perform the operations];
receive, by the processor [210, Fig 2; Paragraphs 0112 – 0113], an indication that one of the distributed accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] has experienced a failure event [Paragraph 0076; The data availability being increased with the use of redundant nodes shows operations assigned to the failed node are registered to the node that is not failed], wherein the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] is an unfinished portion of data operations previously registered to the failed accessor node [Paragraphs 0050, 0076, 0089; The jobs that are registered to the redundant nodes are unfinished data operations that were previously registered to a primary node that failed], wherein the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] was previously registered to the failed accessor node [Paragraphs 0050 and 0076; Tape drive and cartridge resources are registered to an accessor node that has failed]; and
register, by the processor [210, Fig 2; Paragraphs 0112 – 0113], for the subset of the data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] in response to receiving the indication that the one of the distributed accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] has experienced a failure event [Paragraph 0076; The data availability being increased with the use of redundant nodes shows operations assigned to the failed node are registered to the node that is not failed].
Regarding claim 15, Sarafijanovic teaches the program instructions are readable and/or executable [Paragraphs 0112 – 0113; A process executes instructions to perform the operations of the computer/apparatus] by the processor [210, Fig 2; Paragraphs 0112 – 0113] to cause the processor [210, Fig 2; Paragraphs 0112 – 0113] to:
release, by the processor [210, Fig 2; Paragraphs 0112 – 0113], the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] in response to the subset of data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] being completed [Paragraphs 0020, 0050, and 0053; The resources are registered to nodes based on the commands and are updated in run time],
wherein registering for the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] includes: creating a record that is globally available to the plurality of distributed accessor nodes [402, Fig 4; Paragraph 0053; The configuration information is a file that is globally available].
Regarding claim 16, Sarafijanovic teaches the record that is globally available [Paragraph 0053; The configuration information is a file that is globally available] to the plurality of distributed accessor nodes [402, Fig 4] is a lock file [Paragraphs 0020 – 0022, and 0052; The global configuration information maps resources together in the system thereby locking the current relationship allowing the servers to access certain storage media] that is stored [Paragraphs 0045 – 0046, 0049, and 0050; The global configuration is stored in the system] in the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404], wherein the record that is globally available [Paragraph 0053; The configuration information is a file that is globally available] to the plurality of distributed accessor nodes [402, Fig 4] does not use timestamps [Paragraph 0053; The configuration information itself does not use any other information be it timestamp information or another type of information].
Regarding claim 17, Sarafijanovic teaches the computer-implemented method is performed by a first [Server 2, Fig 4] of the accessor nodes [402, Fig 4; Paragraph 0050; The other nodes the requests are sent to] that are coupled to the central location [114, Fig 1; 402, Fig 4; Paragraph 0050; The distributor node is a central location requests are stored and then distributed from.  The node that receives the request from the distributor node is registered for the requests it receives] of the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404].
Regarding claim 18, Sarafijanovic teaches the first accessor node [Server 2, Fig 4] is directly coupled [Fig 4; The lines from the servers to the tape libraries shows a direct connection/coupling between the servers and the tape libraries] to one or more tape drives [410, Fig 4] included in the one or more magnetic tape libraries [406, Fig 4], wherein registering for the subset of available resources [410 and 412, Fig 4; Paragraphs 0020 and 0050; The global configuration and making sure the correct tape cartridge is mounted in a tape drive is registering for a subset of tape cartridges and drives in a tape library] in the one or more magnetic tape libraries [406, Fig 4] includes: registering for at least one tape cartridge [412, Fig 4] stored in the one or more magnetic tape libraries [406, Fig 4; Paragraphs 0020 and 0050; The mounting of a tape cartridge is the registering for the cartridge that is mounted].
Regarding claim 19, Sarafijanovic teaches the first accessor node [Server 2, Fig 4] is coupled to one or more tape drives [410, Fig 4] included in the one or more magnetic tape libraries [406, Fig 4] by storage network switches [101, 104, 106, and 108, Fig 1; 235, Fig 2, 310, Fig 3, Fig 4; Each node goes through one or more switches to access the tape libraries depending on where the node is in the network].
Claim 20 is the associated system claim of method in claim 1.  Claim 20 is rejected using similar rational and prior art as claim 1 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarafijanovic et al. (Pub. No.: US 2017/0052706) referred to as Sarafijanovic as applied to claim 4 above, and further in view of Lindsay Todd (POSIX file system basics) referred to as Todd.
Regarding claim 7, Sarafijanovic teaches the data operations [Paragraph 0050; The requests the distributor node receives for a particular node which includes read, write, and migration requests] include data migration [704, Fig 7; Paragraph 0020; A migration is just a combination of a read and write request] and/or data recall requests [706, Fig 7; Paragraph 0020], wherein creating a record that is globally available to the plurality of distributed accessor nodes includes using a function [402, Fig 4; Paragraph 0053; The configuration information is a file that is globally available and creating such information involves the use of a function in a program].
However, Sarafijanovic may not specifically disclose the limitations using a Portable Operating System Interface (POSIX) compliant distributed file locking function.
Todd discloses using a Portable Operating System Interface (POSIX) compliant distributed file locking function [Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Todd in Sarafijanovic, because it POSIX is a standard defined by IEEE Std 1003.1-1988 showing that is a high level of expected predictability using such a standard and it allows programs and scripts to be easily portable between operating system platforms [Page 2].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarafijanovic et al. (Pub. No.: US 2017/0052706) referred to as Sarafijanovic as applied to claim 1 above, and further in view of Zhang et al. (HPTFS: A High Performance Tape File System) referred to as Zhang.
With regard to claim 11, Sarafijanovic teaches the distributed disk file system [Fig 1; 302, Fig 3; 404, Fig 4; Paragraph 0063; The clustered disk file system is another name for a distributed disk file system since each server can access any file on any disk memory 404] using tape storage [406, 4].
However, Sarafijanovic may not specifically disclose the limitations of a file system mounted under a linear tape file system (LTFS) data management (DM) fuse layer, wherein the LTFS DM fuse layer is configured to selectively prevent direct access to the distributed disk file system.
Zheng discloses a file system mounted under a linear tape file system (LTFS) [3. Design and implementation; The HPTFS is a LTFS since tape is linear] data management (DM) fuse layer [3.2. System implementation; The HPTFS uses a fuse layer], wherein the LTFS DM fuse layer [3.2. System implementation; The HPTFS uses a fuse layer] is configured to selectively prevent direct access to the distributed disk file system [2.1.2 Commercial software; 3.2 System Implementation; Users and applications do not have direct access to the and instead use a user space file system frame work to perform actual file operations].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zheng in Sarafijanovic because it inherits security features from FUSE, HPTFS ensures a secure, non-privileged mount. That is, the mount user cannot get elevated privileges with the help of the mounted file system. The mount user cannot illegitimately access information from and induce undesired behavior in other users’ and the super user’s processes [5.1. Kernel space verses user space] and it provides a lot of desirable features such as tape storage sharing and high performance write [7. Conclusion].

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 8 – 9 that claims 1 – 10 are allowable since Sarafijanovic fails to teach certain claim limitations in specific cited paragraphs.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The rejections are not based solely on paragraph 0050.  Paragraph 0076 discloses how data can still be accessed after a failure of a node is registered in the system.  Paragraph 0050 discloses one of the node is a distributor node that collects access requests for the other nodes and routes the requests to particular nodes.  Paragraph 0076 discloses how a redundant node is set up to increase availability of data when a given node fails.  This shows when there is a failure any unfinished requests at the distributor node will be routed from to one of the not failed nodes even though it was originally to be routed to the failed node.  Paragraph 0089 is used to further show how the requests are distributed among nodes.
The Applicant argues on pages 12 – 16 that claims 14, 20, and related dependent claims are allowable for the same reasons argued above regarding claims 1 – 10.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  The rejection of the claims are maintained based on the same reasoning applied to claims 1 – 10
The Applicant argues on pages 16 that claim 11 is allowed since the claim is dependent on claim 1 which is argued allowable above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  The Examiner has responded to the arguments regarding claim 1 showing how the prior art teaches the claim limitations.  The rejection of claim 11 is maintained in part based on the rejection of claim 11 being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vairavanathan et al. (Pat 10,353,740) discloses node may first detect the failure of the multiple storage nodes based on the storage nodes not responding to read/write requests, not responding to polling messages, detecting a network failure, etc.
Araki et al. (Pub. No.: US 2018/0121464) discloses a storage system may search by looking at Portable Operating System Interface (POSIX) timestamps (e.g., mtime and ctime). POSIX is a family of standards specified by the Institute of Electrical and Electronics Engineers (IEEE) for maintaining compatibility between operating systems. POSIX defines the application programming interface (API), along with command line shells and utility interfaces, for software compatibility with variants of Unix and other operating systems.
siddharthteotia (Advisory File Locking – My take on POSIX and BSD locks) discloses how POSIX and BSD locks work and what differentiates the two types of locks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136